August 18, 1961

Honorable H. R. Nleman, Jr.   Opinion No. WW-1120
Executive Director
State Building Commission     Re:   Authority of the State
State Office Building               Building Commission to
Austin 1, Texas                     obtain services and
                                    enter Into contracts
                                    with other State
Dear Mr. Nieman:                    Agencies.
          You have requested an opinion as to the legal
authority of the State Building Commission to obtain
services and enter into contracts with other State
Agencies or Departments of State Government regardless
of the approval of any other State Agency.
          The factual background of this request is
as follows: The Comptroller of Public Accounts returned
a State of Texas Purchase Voucher submitted to it by
the State Building Commission, and requested that such
purchase vouch,erbe approved by the Board of Control.
The payee under this purchase voucher was the Texas
Highway Department, and the services rendered to the
State Building Commission by the Texas Highway Depart-
ment were for soil testing and analyses for the State
Building Commission in the Capitol Area Expansion Plan
Program and for copies of logs and tabulation data
pertinent thereto. The charges for such services amounted
to $435.00. These services were rendered by the Texas
Highway Department pursuant to a contract previously
entered into by and between the State Building Commis-
sion and the Texas Highway Department. The purchase
voucher contained upon it, as authority for such
contract and the payment for the services rendered, a
reference to Section ,$I
                       of Senate Bill 134, Acts 54th
Legislature, Regular Session, such bill being codified
as Article 678i1,Vernon's Civil Statutes.
          Section 5 of Article 678~1,Vernon's Civil
Statutes provlces that:
              'The Commission is authorized
         to take any action and enter into s
         contracts necessary3   providxr     the
Honorable K.R.   Nieman, Jr., page 2 @W-1120)

          obtalnlng of sites m    Q,R planning,
          &&puning dIlg construction --
                                      of the
          building a     memorlals provided for
          by Section 51-b, Article III of the
          Constitution, and the Commission la
          also authorized to take any action
          R@# enter Into any gontra;;: tii;btain
          sites which it deem% nece    ry
          order to provide for the orderly
          future development of the State Bulld-
          lng Program which is contemplated by
          this Act, Insofar as appropriations
          permit.       . ~~omtnisslon   M   call
          w    &he +eias Hlahway DeDartment to
          &    aDDroDrlate tests and analyses
          of
          -- the  natural materials at the site
          of each bulldlnu constructeq
          to insure that foundations of’siid
          buildings will be adeqtate for the
          life of the buildings.    (Emphasis
          added )
          Section 8 of Article   678~1, Vernon’s Civil
Statutes, provides that:
                ?he Commlssion shall have the
          authority to call on any DeDartment
          of State Government & assist 14 &R
          carrvu    out the duties of the Com-
          mission. And particularly, It shall
          be the duty of the Board of Control
          to do and perform such acts and func-
          tions In connection with this Act as
          the Commission may direct; and to that
          end any portion of the money appro-
          priated to the Commission may be
          allocated by the Commission to the
          Board of Control and expended by it
          under the direction of the Commission
          in carrying out the provisions of this
          Act."   (Emphasis added)
          The above quoted provisions of Article 678m
would constitute sufficient authority for the State
Building Commission to obtain the services of and enter
into contracts with other state a encies. In Attorney
General’s Opinion No. W-349 (1958), this office held,
In passing upon the validity of a proposed contract
between the State Bullding Commission and the Texas State
Historical Survey Committee in which the Texas State
Historical Survey CommIttee was to provide certain
    .    I




Honorable H. R. Nleman, Jr., page 3 (W-1120)

services for the State Building Commission, that there
was authority for such contract under the provisions of
Article 678~.
          The provisions set forth in Article 678111do
not designate as a requirement that such contracts be
approved by the Board of Control. Consequently, we are
of the opinion that contracts pursuant to Article 678~
are not required to be approved by the Board of Control.

                       SUMMARY
             Contracts entered into by the
             State Building Commlsslon with
             other State Agencies pursuant to
             the p,rovlsionsof Article 678111
             do not require the approval of
             the Board of Control.
                             Yours very truly,
                             WILL WILSON
                             Attorney General of Texas


PB:lgb


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Elmer McVey
Morgan Nesbitt
Bob Eric Shannon
Thomas Burrus
REiVIEWl3DFORTHEAT'I0RNFXGENERAL
BY: Howard W. May8